Case 2:20-cv-04692-VAP-KK Document 12 Filed 07/28/20 Page 1 of 1 Page ID #:483




  1
  2                                             JS-6
  3
  4
  5
  6
                              UNITED STATES DISTRICT COURT
  7
                             CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    JOSEPH EMANUEL LISTER,                       Case No. CV 20-4692-VAP (KK)
 11                               Petitioner,
 12                          v.                     JUDGMENT
 13    RICK HILL, WARDEN,
 14                               Respondent.
 15
 16
 17         Pursuant to the Order Summarily Dismissing Action With Prejudice, IT IS
 18   HEREBY ADJUDGED that this action is DISMISSED with prejudice.
 19
 20
 21   Dated: July 28, 2020
                                                HONORABLE VIRGINIA A. PHILLIPS
 22                                             United States District Judge
 23
 24
 25
 26
 27
 28
